Kellogg, P. J. (dissenting): .
The claimant swore that he was an “ indoor salesman and general assistant, and anything that comes up in the business during the day. I am in the whole day. I am absolutely not a traveling man. I do whatever comes along in the showroom or factory. Things come up that bring me all over the floor, and this accident happened during my duties which called me to the factory.” The employer did not controvert this evidence.
I think it is a mistake to treat the claimant as a mere salesman. The showroom and factory were in the same building, and he was employed generally in either room as salesman or general assistant, as occasion required. The findings are binding upon us. They rest comfortably upon the evidence, and if we were at liberty to review them we could not say that they are unsupported. I favor an affirmance.
Award reversed and matter remitted to the Commission for further action.